Citation Nr: 1200562	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-39 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In that rating decision, the RO denied the claims for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  

In May 2011, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development, to include associating outstanding records of pertinent treatment and affording the Veteran with a VA audiology examination in June 2011.  Based on the findings contained in the June 2011 VA examination and a September 2011 addendum, the RO, in an October 2011 rating decision, granted entitlement to service connection for bilateral sensorineural hearing loss and assigned a noncompensable evaluation, effective from January 14, 2008.  As the benefit sought on appeal (service connection) has been granted, that matter is no longer on appeal.  The RO also continued the denial of the Veteran's claim for service connection for tinnitus, and that claim remains on appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's tinnitus has been found to be clinically associated with his underlying bilateral sensorineural hearing loss.





CONCLUSION OF LAW

The criteria are met for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  The Duty to Notify and Assist 

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Since the Board is granting entitlement to service connection for tinnitus, any error that was committed as to implementation of the VCAA's duty to notify and assist provisions was harmless in its application to adjudication of this matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for tinnitus, to include as secondary to his service-connected bilateral sensorineural hearing loss.  He attributes his tinnitus to injury caused by acoustic trauma due to combat noise while he worked in close proximity to artillery units when he was stationed in Vietnam.  He also attributes his tinnitus to exposure to loud generator noise when he worked as a water purifier specialist.

The RO denied the Veteran's tinnitus claim on the basis that the report of his June 1967 examination prior to separation showed that his ears were evaluated as normal and his hearing acuity, at that time, had not met the criteria for hearing loss disability for VA purpose.  38 C.F.R. § 3.385. 

The record now shows that the Veteran has a current diagnosis for recurrent tinnitus.  See the report of a June 2011 VA audiology examination.  That VA audiology examination report also contains a finding that the Veteran's tinnitus is clinically associated with his underlying bilateral sensorineural hearing loss.  The VA examiner marked "yes" next to the question that specifically asked whether the Veteran's tinnitus was related to his bilateral hearing loss.  With this finding, the evidence of record does support a conclusion that the Veteran's tinnitus is proximately caused by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.

While the June 2011 VA examiner opined that the Veteran's recurrent tinnitus was not related to his military combat service, because the Veteran reported an onset of 1992, the examiner clearly concluded that the Veteran's tinnitus was secondary to  his bilateral hearing loss.  There is no medical opinion to the contrary. 

The Board has also considered the Veteran's assertions that his tinnitus is a disability of service origin.  However, the Veteran has reported an onset of his tinnitus of 1992, which comes well beyond his separation from service.  38 C.F.R. §§ 3.307, 3.309.  Such a lengthy period of time between the reported injury and the reported onset also goes against a finding of continuity of symptomatology.  Moreover, there is also no medical evidence that links the Veteran's tinnitus problem today directly with his period of service.  38 C.F.R. § 3.303.  

The only support for such a connection comes from the Veteran's own statements.  While the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)), the objective findings of normal ears on the separation, and the lack of evidence of tinnitus over the 25 years following separation cannot be ignored.  Here, the Veteran's contentions are not supported by records, and there is no medical evidence linking his tinnitus directly to service.  While the Veteran may believe his currently diagnosed tinnitus is related to acoustic trauma he was exposed to during his period of service, he is not a medical professional competent provide a diagnosis and etiological opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Regardless, the evidence of record does support a finding that the Veteran's tinnitus is proximately caused by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.  The RO has seen fit to award entitlement to service connection for bilateral sensorineural hearing loss.  See October 2011 rating decision.  The June 2011 VA examiner noted a relationship between the Veteran's hearing loss and his tinnitus, and the Board finds this sufficient to award service connection for tinnitus as medically related to the Veteran's underlying hearing loss.  Thus, service connection for tinnitus on a secondary basis is in order.  


ORDER

Service connection for tinnitus as secondary to service-connected bilateral sensorineural hearing loss is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


